UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR SECTION15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:333-170578 Yellow7, Inc. (Exact name of registrant as specified in its charter) Texas 61-155055 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 104 Hardwicke Lane Little Elm, Texas 75068 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972)731-6720 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock at $.0001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesGNoþ On December 31, 2012 there were 185,400,000 shares of the registrant’s Common Stock issued and outstanding. 1 Yellow7, Inc FORM 10-K For The Fiscal Year Ended December 31, 2012 INDEX PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Submission of Matters to a Vote of Security Holders 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 13 Item 8. Financial Statements and Supplementary Data 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A. Controls and Procedures 23 Item 9B. Other Information 24 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 26 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions, and Director Independence 27 Item 14. Principal Accounting Fees and Services 28 PART IV Item 15. Exhibits and Financial Statement Schedules 28 Signatures 29 2 Explanatory Notes In this Annual Report on Form10-K, Yellow7, Inc is sometimes referred to as the “Company”, “we”, “our” or “us” and U.S. Securities and Exchange Commission is sometimes referred to as the “SEC”. PART I Item 1.Business. Background Yellow7, Inc., an operating company, was initially organized as a limited liability company (Yellow7, LLC) under the laws of the state of Texas on February 26, 2007.On July 13, 2010, the Company converted to a corporation in the same jurisdiction. Yellow7 has never declared bankruptcy, has never been in receivership, and has never been involved in any legal action or proceedings. Since becoming incorporated, Yellow7 has not made any significant purchase or sale of assets, nor has it been involved in any mergers, acquisitions or consolidations.Yellow7 is not a blank check registrant as that term is defined in Rule 419(a)(2) of Regulation C of the Securities Act of 1933, since it has a specific business plan or purpose and is currently operational. Since our inception, we have been engaged in business activities, including researching the industry, developing our advertising platforms, performing due diligence regarding potential customers most suitable for our Yellow7 services and identifying future business platforms. Currently, Yellow7 has two officers and directors who have assumed responsibility for all planning, development and operational duties. Other than the officers and directors, there are 3 employees at the present time.We do anticipate hiring employees when the need arises. Yellow7 has no intention to engage in a merger or acquisition with an unidentified company nor does management intend to use the Company, once reporting as a vehicle for a private Company to become a reporting company.We may pursue strategic acquisitions that compliment our current business model within the advertising industry which may allow us to expand our activities and capabilities. Yellow7’s fiscal year end is December 31. Business of Issuer We formed our Company for the purpose of becoming an on-line advertising, marketing and web application firm. Our services are in the U.S. under the brand name Yellow7, Inc.Our services, while not technically difficult to provide, must be continually developed to provide our clients the most current platforms. Moreover, there are a multitude of competitive advertising firms already in the marketplace. Industry Background With technological advancements in the telecommunications industry, Internet marketing techniques have grown significantly. Internet marketing is also referred to as i-marketing, web-marketing, online marketing or e-marketing where companies market their products or services over the Internet. The Internet has brought media to a global audience. The interactive nature of Internet marketing in terms of providing instant responses and eliciting responses are unique qualities of the medium. Internet marketing is broad in scope because it also includes e-mail, mobilemedia, and management of digital customer data and electronic customer relationship management. Internet marketing ties together creative and technical aspects of the Internet including design, development, advertising and sales. The worldwide Internet provides it users with the following: · communication with information · communication with others · communication with retailers · communication with physicians · communication with entertainment. 3 Our management team believes that online ad spending will increase in the future as more and more companies are online and more and more consumers are going online to purchase products and services.The Company currently provides its services to a national client list. Our Services We are an interactive, full service, online marketing company that provides companies in various sectors with online marketing and advertising services. These services include the following: Website Design Website Design, not to be confused with Website Development, is the skill of creating content presentations delivered to the end-user via the Internet through a web browser, mobile browser, web application, or some other web-enabled software such as Internet television clients. Website Design is the actual conceptualization, graphical representation and creation of the layout (or pages) that will be programmed under the Website Development process. Website Development Website Development is the process by which a programmer will convert the graphical representation of the website into an actual functioning website. The programmer will use a myriad of programming technologies depending on how the website is intended to be viewed or used. Development technologies include PHP, ASP, JavaScript, ColdFusion, Flash, CSS, HTML, XHTML and XML to name a few. Mobile Design/Development End-user online access to information continues to move toward more portable devices like cell phones and tablet PCs (ie: iPad). In order for the media to display correctly on these new technology devices, the website designer and website programmer must work within the aspect ratios and interface limitations of each device. Considerations include load times, display size and device-specific programming language limitations. Mobile designers must take into account how their designs will be viewed by the ever expanding cell phone and smart phone market. Mobile development is the process by which the specific device designs are converted into actual mobile-friendly websites. Mobile Application Development (APPS) The trend with mobile access to information continues to move toward smart phone technology. Smart Phones (ie: iPhone) are mobile devices which have more of the traditional web features of desktop and laptop computers. These Smart Phones also make use of Mobile Applications (otherwise known as “apps”) to further enrich the end-user experience. Mobile Applications include everything from games and music to financial and business tools. With the introduction of “tablet PCs” such as the iPad, the various Mobile Application markets have expanded to work on these devices as well. Mobile application development is the process by which an application designer and application developer work together to create device-specific applications which can operate in large part without the need for constant Internet connection. Website Application Development A Web application is an application that is accessed over a network such as the Internet or an intranet and is popular due to the ubiquity of web browsers, and the convenience of using a web browser as a client, sometimes called a thin client. The ability to update and maintain web applications without distributing and installing software on potentially thousands of client computers is a key reason for their popularity, as is the inherent support for cross-platform compatibility. Common web applications include webmail, online retail sales, online auctions, wikis and many other functions. Paid Search Marketing Paid Search Marketing is where an advertiser pays to have their advertisement displayed on the SERPs (Search Engine Results Pages). The advertiser pays each time the ad is clicked or for a predetermined amount of impressions (views). Advertisers routinely work with an agency to manage their advertising accounts on the various networks. The agency will research which keywords best convert for the advertiser’s industry and will develop ad campaigns designed to garner a high click to impression ratio. The agency monitors the advertiser’s budget and conversion rates making adjustments according to click through rates and the constantly changing keyword search habits of consumers. Media Planning / Buying There are many avenues available by which a company can advertise on the web. Advertisers can display banner ads, sponsor email newsletters, paid search marketing, video distribution, online public relations, social media, and podcasts to name a few. The strategy to determining how best to spend an advertiser’s budget and on what mediums support the best R.O.I. falls on the shoulders of the Media Planner/Buyer. The Media Planner/Buyer will work with the design and development team to create the advertising pieces necessary for each ad platform and will then negotiate with the website owners, search engine companies, video distribution networks, etc. to have the ad campaigns facilitated and distributed across their networks. 4 Banner Advertising and Rich Media Banner Advertising Rich media banner advertising refers to online advertising that makes use of a range of interactive digital media including streaming video and audio. The ads usually change as the end-users mouse passes over or without any actual user interaction such as on page load or after a specific period of time. Social Media Marketing / Optimization Social Media Marketing is similar to Paid Search Advertising/Marketing only instead of advertising to the visitors on the search engine website (such as Google, Bing or Yahoo), advertising is displayed to the members of the social community (such as Facebook or MySpace) and is often customized to the actual member’s demographics, sex, age and characteristics. Search engine marketing is almost solely keyword focused where social media advertising strives to display advertising that specific groups are more likely to convert. Search Engine Optimization (SEO) Search Engine Optimization is the process whereby a website is constructed or altered to best achieve high rankings for a keyword or group of keywords determined by the end-user the website is seeking to attract. Search Engine Optimization (or SEO) includes the choice of keywords used in the text paragraphs and the placement of those words on the page, as well as website speed, accessibility, and proper use of “tags”. Search engines use different criteria for ranking pages, and those criteria are periodically changed. Email Marketing Email Marketing is the closest form of online direct mail. Instead of the advertising piece arriving in your home’s mailbox, it is instead delivered digitally to your email inbox. Website owners incentivize their website visitors to join a list (ie: Newsletter List) to receive special offers, news, discounts, etc. Website owners then send targeted email messages (advertisements) to this list with offers for goods or services. Email Marketing continues to have one of the largest conversion rates of all forms of online advertising. Reputation Management Reputation management is the process of tracking an entity’s actions and opinions about that entity, reporting on those actions and opinions, and then reacting on that report to interject a positive response. Online Reputation Management is the practice of monitoring an entity’s reputation (be that of a person, place, company, or group) on the Internet with a view to controlling perception of that reputation. Mobile Marketing Mobile Marketing is the distribution of any kind of promotional or advertising messages to customers through wireless networks. Mobile Marketing uses interactive wireless media to provide customers with time and location sensitive, personalized information that promotes goods, services and ideas. Mobile Marketing can occur via SMS (short message service), MMS (multimedia message service), MWM (mobile web marketing), Mobile Marketing via Bluetooth, In-Game Mobile Marketing, or LBS (Location-based Services). Flash Design & Development Rich media advertising is primarily created and displayed using Adobe Flash. This software allows for interactive banner advertising, motion graphics, video display, end-user interaction, tracking and reporting. In addition, Flash can be used to build interactive elements on websites, kiosks, in-store signage and more. Internet Properties Internet Properties refer to related business endeavors created from a need identified via the primary operations of the parent company. For example, YELLOW7 has developed several Internet Properties using in-house talent and technologies such as a vacation rental property listing service, online press release collection and distribution service, and several niche directory websites. 5 Over the last few years, we have worked with hundreds of companies. They include Honda, Nextel, Travelocity, The Washington Redskins, DATCU Credit Union, Destaco, Robohand, Metl-Span, Bank of America, Siplast, Travelweb, and Ziering Medical, to name a few.This list is a representative sample and none of our clients represent more than 10% of our revenues for any fiscal year or interim period. In 2011, we intend to expand our current operations into the healthcare market based upon our current portfolio of medical clients. We also intend to expand our mobile division to include mobile application development (iphone, Droid, Blackberry, etc.). The Market Internet marketing is relatively inexpensive when compared to the ratio of costs against the reach of the target audience. Companies can reach a wide audience for a small fraction of traditional advertising budgets. The nature of the medium allows consumers to research and purchase products and services at their own convenience. Therefore, businesses have the advantage of appealing to consumers in a medium that can bring results quickly. The strategy and overall effectiveness of marketing campaigns depend on business goals and cost-volume-profit (CVP) analysis. Internet marketers also have the advantage of measuring statistics easily and inexpensively. Nearly all aspects of an Internet marketing campaign can be tracked, measured, and tested. The advertisers can use a variety of methods: pay per impression, pay per click, pay per play, or play per action. Therefore, marketers can determine which messages or offerings are more appealing to the audience. The results of campaigns can be measured and tracked immediately because online marketing initiatives usually require users to click on an advertisement, visit a website, and perform a targeted action. Such measurement cannot be achieved through billboard advertising, where an individual will at best be interested, then decide to obtain more information at a later time. Because exposure, response and overall efficiency of Internet media are easier to track than traditional off-line media – through the use of web analytics for instance – Internet marketing can offer a greater sense of accountability for advertisers.Marketers and their clients are becoming aware of the need to measure the collaborative effects of marketing (i.e., how the Internet affects in-store sales) rather than soloing each advertising medium. The effects of multi-channel marketing can be difficult to determine, but are an important part of ascertaining the value of media campaigns. Marketing Strategy Our strategic marketing plan is to develop a professional business relationship with each of our clients. We will analyze each client’s respective needs and tailor a marketing program designed to elicit the most favorable response in the market.We will utilize our various platforms to meet the requirements of our clients and will provide flexibility in our marketing design. Competition Competition in the online advertising industry is intense. Our competition is any company that provides one or more of our company’s core service offerings. Competition includes Advertising Firms, Public Relations Companies, Web Design Companies, Graphic Design Companies, Search Engine Optimization Firms and Pay Per Click Management Firms. We consider competitors that operate in one or more of these categories to include American Eagle, The Richards Group, Level Ten Design, Bruce Clay, Inc., eVisibility and iProspect. YELLOW7’s competitive advantage is that we offer a more full range or suite of services than most of our typical competitors. Companies seeking one service, such as web design, often require additional services which we provide that most web design-only firms do not. Many of our competitors are larger and have greater financial resources than we do. Accordingly, we must rely on our innovative marketing platforms to gain market share in the industry.Currently we do not have a dependence on one or a few particular customers. Our diversified clientele helps stabilize our operations. Government Regulation Current governmental regulations in place are geared toward protecting consumers’ rights and privacy. As a result, we have put into place safeguards for online marketing campaigns pertaining to: Trademarks, Copyrightsand Privacy.In addition, online marketing via email requires compliance with the federal CAN SPAM act. The CAN SPAM Act regulates the way email campaigns are conducted.The Company’s operations are not directly affected by this Act because a third party company will be contracted to implement such a campaign.Individuals have the ability to opt in or opt out in connection with the receipt of such promotional material.Other than regulations incidental to all business, the Company is not subject to any particular government regulation that would or could materially impact the Company’s business. The costs associated with these requirements add to our cost of services provided. 6 Employees Other than our officers and directors, there are 4 employees of the Company.Our officers and directors intend to do whatever work is necessary to increase revenues from operations.Human resource planning will be part of an ongoing process that will include constant evaluation of operations and revenue realization. Board Committees Yellow7 has not yet implemented any board committees as of the date of this Prospectus. Directors There is no maximum number of directors Yellow7 is authorized to have. However, in no event may Yellow7 have less than one director. Although the Company anticipates appointing additional directors, it has not identified any such person(s). Item 1A.Risk Factors. Not applicable. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. The Company currently maintains its principal offices at 104 Hardwicke Lane, Little Elm, Texas 75068. The Company pays $3,643.00 each month for the corporate office.The building is owned by Jason Burgess, the Company’s president and the payment amount reflects the monthly mortgage payments.Management believes the amount is reasonable for the space occupied by the Company. Yellow7's management does not currently have policies regarding the acquisition or sale of real estate assets primarily for possible capital gain or primarily for income.Yellow7 does not presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. Item 3.Legal Proceedings. We are not a party to any legal proceedings, nor are we aware of any pending or threatened litigation. Item 4.Submission of Matters to a Vote of Security Holders. There were no matters submitted to a vote of security holders during the fourth quarter of 2012. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock has not been approved for quotation or trading and, accordingly, a public trading market for our shares of common stock has not yet commenced and no shares of our common stock have been traded.There can be no assurance that such a public trading market will develop, or, if such a trading market is developed, that it can be maintained with liquidity.On December 31, 2012 there were 23 registered holders of our common stock.Shares not registered do not qualify for an exemption are restricted from resale under Rule 144 of the Securities Act of 1933, as amended. Dividends We have not paid any dividends on our common stock, and it is not anticipated that any dividends will be paid in the foreseeable future. The declaration and payment of dividends in the future will be determined by the Board of Directors in light of conditions then existing, including our earnings, financial condition, capital requirements and other factors. 7 Recent Sales of Unregistered Securities During the past year, Yellow7, Inc. has not issued any unregistered securities in private transactions. Item 6.Selected Financial Data. The following financial data has been derived from and should be read in conjunction with (i)our audited financial statements for the year ended December 31, 2012, and for the period December 31, 2011, together with the notes to these financial statements; (ii) and the sections of this report entitled “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, included elsewhere herein or filed with the SEC.Our historical results are not necessarily indicative of the results we may achieve in any future period. Year Ended December 31, 2012 Year ended December 31, 2011 Statement of Operations Data: Revenue: $ Expenses: General and administrative Depreciation Total expenses Net (loss)/income $ Basic and diluted net income per share $ -0- -0- weighted average number of common shares outstanding 8 Balance Sheet Data: As of December 31, 2012 As of December 312011 Cash and cash equivalents $ $ Total assets Total long-term liabilities Total liabilities Total liabilities andstockholders’ equity/(deficit) Item 7.Management’s Discussion And Analysis Of Financial Condition And Results Of Operations The following discussion should be read in conjunction with (i) our financial statements for the years ended December 31, 2012 andDecember 31, 2011 together with the notes to these financial statements; and (ii) the section entitled “Business” that appears elsewhere in this report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this report. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report.Our financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. The statements in this report include forward-looking statements.These forward-looking statements are based on our management’s current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations.You should not rely upon these forward-looking statements as predictions of future events because we cannot assure you that the events or circumstances reflected in these statements will be achieved or will occur.You can identify a forward-looking statement by the use of the forward-terminology, including words such as “may”, “will”, “believes”, “anticipates”, “estimates”, “expects”, “continues”, “should”, “seeks”, “intends”, “plans”, and/or words of similar import, or the negative of these words and phrases or other variations of these words and phrases or comparable terminology.These forward-looking statements relate to, among other things: our sales, results of operations and anticipated cash flows; capital expenditures; depreciation and amortization expenses; sales, general and administrative expenses; our ability to maintain and develop relationship with our existing and potential future customers;and, our ability to maintain a level of investment that is required to remain competitive.Many factors could cause our actual results to differ materially from those projected in these forward-looking statements, including, but not limited to: variability of our revenues and financial performance; risks associated with technological changes; the acceptance of our products in the marketplace by existing and potential customers; disruption of operations or increases in expenses due to our involvement with litigation or caused by civil or political unrest or other catastrophic events; general economic conditions, government mandates and conditions in the advertising industry in particular; and, the continued employment of our key personnel and other risks associated with competition. For a discussion of the factors that could cause actual results to differ materially from the forward-looking statements see the “Liquidity and Capital Resources” section under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this item of this report and the other risks and uncertainties that are set forth elsewhere in this report or detailed in our other Securities and Exchange Commission reports and filings.We believe it is important to communicate our expectations. However, our management disclaims any obligation to update any forward-looking statements whether as a result of new information, future events or otherwise. Overview We are an operational company, incorporated as a limited liability company on February 26, 2007 and converted to a corporation on July 13, 2010.We have generated revenues and expect to generate increased revenues in the foreseeable future.See “Description of Business” contained herein. Our Officers and Directors are responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002. When these controls are implemented, they will be responsible for the administration of the controls. Should they not have sufficient experience, they may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the Securities and Exchange Commission which ultimately could cause you to lose your investment. Since incorporation, the Company has financed its operations through private investment.We will continue to raise expansion capital through private placement or debt financing.For the year ended December 31, 2012, we had revenues of$860,118 and had operating expenses of $782,815 as compared to revenues of $878,268 and operating expenses of$750,941 for the year ended December 31, 2011.For the year ended December 31, 2012 we had net incomebefore other income and expenses of $2,813 as compared to net income before other income and expenses of $27,707 for the year ended December 31, 2011. 9 On January 10, 2013, QED Connect, Inc. (“QED” or “Buyer”) purchased 110,874,240 shares of the common stock of Yellow7, Inc. (the “Company”), representing approximately 59% of the Company’s issued and outstanding stock from, the Company’s directors and officers (Jason Burgess and Jon Burgess, the “Sellers”) On January 10, 2013, M. Thomas Makmann was appointed President, Chief Executive Officer and director of the Company. Mr. Makmann was appointed as a director of the Company pursuant to QED’s purchase and sale agreement with the Sellers. On January 11, 2013, Jason Burgess resigned as President, Chief Executive Officer and director of the Company. His resignation was not the result of any disagreement with the Company. On January 11, 2013, Jon Burgess resigned as Chief Financial Officer and director of the Company. His resignation was not the result of any disagreement with the Company. Results of Operations For the year endedDecember 31, 2012, the Company reported a decease in revenues compared to the year ended December 31, 2011. For the year ended December 31, 2012 we have experienced a decrease in business; however, we have continued to experience slower collections of accounts receivables from our clients based on the economic environment.Management expects that slow payments on accounts receivables will decrease as the economy continues to strengthen as indicated by a recent increase in corporate profits.We further expect our business to grow as corporate profits increase based on the fact that many businesses’ profits are advertising driven. To date, the Company has successfully implemented its business plan and is attempting to secure additional funding to continue the expansion process into the medical and mobile industries. The Company intends to continue developing its own internet properties including lead generation websites, social communities, and directory services targeting specific industries. Management believes there is a current trend for increased advertising and web development related services based upon recent increased corporate profits.Most businesses rely on advertising of some sort to increase their respective revenue models.Web development and on-line marketing services are the Company’s primary sources of revenue and management expects these numbers to increase as economic growth increases.The following represents the approximate percentage of revenue attributed to each service provided by the Company for the year ended December 31, 2012. · Web Design (15%) · Web Development(15%) · Mobile Design/Development(5%) · Mobile Application Development(5%) · Website Application Development(10%) · Paid Search Marketing(5%) · Media Planning/Buying(2%) · Banner Advertising / Rich Media Advertising(5%) · Social media Marketing(5%) · Search Engine Optimization(20%) · Email Marketing(5%) · Reputation management(1%) · Mobile Marketing(2%) · Flash Design/Development(5%) The Company’s ability to expand operations is somewhat dependent upon capital to hire additional sales representatives without additional capital. Yellow7 management may incur software development costs within the next 12 months. Yellow7 currently does not own any significant plant or equipment that it would seek to sell in the near future. 10 Yellow7 management anticipates hiring employees or independent contractors over the next 12 months as needed. Currently, the Company believes the services provided by its officers and directors appear sufficient at this time. The Company has no plans to seek a business combination with another entity in the foreseeable future, however, may entertain strategic acquisitions in the marketing and advertising sector which compliment its business plan. Liquidity and Capital Resources We believe we need to raise additional capital to supplement our business expansions.The Company’s minimum capital requirements for the next twelve (12) months is $250,000.With current revenues, the Company is able to continue business operations and with $200,000, the Company will be able to implement its expansion model.An additional estimated $50,000 will be required to meet the reporting requirements of the Company once this Registration Statement has been completed.Any funding received over and above the estimated $50,000 in reporting requirements will accelerate the implementation of our expansion primarily by enabling us to hire additional sales representatives and to pay software development costs.The Company plans to raise these funds through either debt or equity financing. Impact of Inflation We believe that the rate of inflation has had negligible effect on us.We believe we can absorb most, if not all, increased non-controlled operating costs by operating our Company in the most efficient manner possible. Liquidity and Capital Resources The following table sets forth our liquidity and capital resources as of December 31, 2012: Cash and cash equivalents $ Total assets Total liabilities Total liabilities and stockholders’ deficit Cash Flows from Operating Activities We have generated positive cash flows from operating activities for the years ended December 31, 2012 and 2011, respectively.Operating expenditures during the period covered by this report include general and administrative costs (See “Financial Statements). Cash Flows from Investing Activities Cash flows used by investing activities were $-0- and $59,116 for the years ended December 31, 2012 and 2011, respectively. Cash Flows from Financing Activities Cash flows (used)/provided byfinancing activities were $(13,600) and $42,394 for the years ended December 31, 2012 and 2011, respectively. Intangible Assets There were no intangible assets at December 31, 2012 and 2011, respectively. Material Commitments There were no material commitments at December 31,2012 and 2011, respectively. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 11 Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements. In general, management's estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances. Actual results could differ from those estimates made by management. Cash and Cash Equivalents We consider all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. We have no cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Income Taxes The Company accounts for income taxes as outlined in ASC 740 “Income Taxes”, which was previously Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes.” Under the asset and liability method of Statement 109, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Fair Value of Financial Instruments The Company considers that the carrying amount of financial instruments, including accounts payable, approximates fair value because of the short maturity of these instruments. Share Based Payments (included in ASC 718 “Compensation-Stock Compensation”) In December 2004, the FASB issued SFAS No. 123(R), “Share-Based Payment,” which replaces SFAS No. 123 and supersedes APB Opinion No. 25. Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees or independent contractors are required to provide services. Share-based compensation arrangements include stock options and warrants, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued Staff Accounting Bulletin No. 107, or “SAB 107”. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123(R). Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. The Company has fully adopted the provisions of SFAS No. 123(R) and related interpretations as provided by SAB 107. As such, compensation cost is measured on the date of grant as the fair value of the share-based payments. Such compensation amounts, if any, are amortized over the respective vesting periods of the share-based payments. 12 Recent Accounting Pronouncements The Company has adopted all recently issued accounting pronouncements.The adoption of the accounting pronouncements, including those not yet effective, is not anticipated to have a material effect on the financial position or results of operations of the Company. Item 7A.Quantitative and Qualitative Disclosures about Market Risk. We are not subject to risks related to foreign currency exchange rate fluctuations. Our functional currency is the United States dollar. We do not transact our business in other currencies. As a result, we are not subject to exposure from movements in foreign currency exchange rates. We do not use derivative financial instruments for speculative trading purposes. 13 Item 8.Financial Statements and Supplementary Data. Yellow7, Inc. (Formerly Yellow7, LLC) Balance Sheet December 31, 2012 and 2011 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $15,000 and $3,500, respectively Prepaid expenses - Deferred tax asset - current Total current assets Furniture and Equipment, net Deferred tax asset - non-current $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Liabilities: Accounts payable and accrued expenses $ $ Loans payable - stockholder Loans payable - current portion Total current liabilities Non-current Liabilities Loans payable - net of current portion Total non-current liabilities Total liabilities Stockholders' Deficiency: Common stock, $0.0001 par value; 100,000,000 shares authorized, 185,400,000 and 62,150,000 shares issued and outstanding Additional paid in capital ) Treasury stock, at cost; 350,000 and -0- shares at December 31, 2012 and 2011, respectively - ) Retained Earnings (Deficit) $ $ See accompanying notes to financial statements 14 Yellow7, Inc. (Formerly Yellow7, LLC) Statements of Operations For the Years Ended December 31, 2012 and 2011 For the Year Ended December 31, Revenue, net $ $ Cost of sales Contract labor Other costs of sales Total cost of sales Gross profit Operating expenses: Advertising Provision for bad debts - Depreciation Rent Officers' compensation Salaries Telephone Other Net income before other income and expenses Other income and (expenses) Income tax benefit/(expense) ) Interest expense ) ) Gain/(Loss) on disposal of fixed assets - ) ) Net (loss)/income $ ) $ Net income per common share - Basic and fully diluted $ ) $ Weighted average number of shares outstanding - Basic and fully diluted See accompanying notes to financial statements 15 Yellow7, Inc. (Formerly Yellow7, LLC) Statement of Stockholders' Equity (Deficit) December 31, 2012 Common Stock Additional Paid in Treasury Stock Retained Earnings Total Stockholders' Deficiency Shares Amount Capital Shares Amount (Deficiency) Total Balance - January 1, 2011 $ $ ) - $
